FINAL EXECUTION COPY

ALIGN TECHNOLOGY, INC.
AMENDED AND RESTATED CHIEF EXECUTIVE OFFICER
EMPLOYMENT AGREEMENT
This Amended and Restated Chief Executive Officer Employment Agreement (the
“Agreement”) is entered into as of April 16, 2015 (the “Effective Date”) by and
between Align Technology, Inc., a Delaware corporation (the “Company”), and
Joseph M. Hogan (“Executive”).
1.Duties and Scope of Employment.
(a)    Positions and Duties. As of the June 1, 2015 (the “Start Date”),
Executive will serve as the Company’s Chief Executive Officer and President,
reporting directly and solely to the Company’s Board of Directors (the “Board”).
Executive will render such business and professional services in the performance
of his duties, consistent with Executive’s position within the Company and
normal market practices, as will reasonably be assigned to him by the Board. The
period of Executive’s employment under this Agreement is referred to herein as
the “Employment Term.”
(b)    Board Membership. During the Employment Term, Executive will serve as a
member of the Board and, if any, the Board’s Executive Committee, subject to any
required Board and/or stockholder approval. The Board shall exercise its best
efforts to have Executive appointed to the Board as of the Start Date.
(c)    Obligations. During the Employment Term, Executive will perform his
duties faithfully and to the best of his ability and will devote his full
business efforts and time to the Company, subject to reasonable exceptions for
vacation, sick leave and personal matters. For the duration of the Employment
Term, Executive agrees not to actively engage in any other employment,
occupation or consulting activity for any direct or indirect remuneration
without the prior approval of the Board, provided, however, that Executive,
without the approval of the Board, may serve in any capacity with any civic,
educational or charitable organization.
(d)    Principal Place of Employment. Executive’s principal place of employment
during his Employment Term shall be at the Company’s current Northern California
headquarters, subject to such business travel as may be reasonably required from
time to time.
2.    At-Will Employment. The parties agree that Executive’s employment with the
Company will be “at-will” employment and may be terminated by either party at
any time with or without cause or notice. Executive understands and agrees that
neither his job performance nor promotions, commendations, bonuses or the like
from the Company give rise to or in any way serve as the basis for modification,
amendment, or extension, by implication or otherwise, of his employment with the
Company. However, as described in this Agreement, the Company agrees that
Executive shall be entitled to severance benefits depending on the circumstances
of Executive’s termination of employment with the Company.
3.    Compensation.
(a)    Base Salary. During the Employment Term, the Company will pay Executive
an annual salary of not less than $950,000 as compensation for his services (as
increased from time to time, the “Base Salary”). The Base Salary will be paid
periodically (no less frequently than monthly) in accordance with the Company’s
normal payroll practices and be subject to the usual, required withholdings.
Executive’s salary will be subject to review by Board or the Compensation
Committee




--------------------------------------------------------------------------------



and adjustments (increases, but not decreases) will be made based upon the
Company’s normal performance review practices as determined by the Board or the
Compensation Committee.
(b)    Sign-on Bonus. Executive will also receive a one-time cash sign-on bonus
of $1,500,000 (the “Sign-on Bonus”), less applicable withholdings, payable
within 5 days following the Effective Date. Notwithstanding the foregoing: (i)
if, on or prior to the one-year anniversary of the Start Date, Executive
terminates this Agreement or voluntarily terminates his employment with the
Company other than for Good Reason (as defined herein) or the Company terminates
Executive for Cause (as defined herein), Executive must repay 100% of the
Sign-on Bonus to the Company within 30 days of Executive’s termination of this
Agreement or Executive’s termination of employment, as applicable; and (ii) if,
after the one-year anniversary of the Start Date, but on or prior to the
two-year anniversary of the Start Date, Executive voluntarily terminates his
employment with the Company other than for Good Reason or the Company terminates
Executive for Cause, Executive must repay 50% of the Sign-on Bonus to the
Company within 30 days of Executive’s termination of employment.
(c)    Performance Bonus. Executive will also be eligible to receive an annual
bonus in cash that is targeted to equal 150% of Executive’s Base Salary (“Target
Bonus”), multiplied by (i) an individual performance multiplier that shall be
determined by the Company’s Compensation Committee (the “Compensation
Committee”) based on Executive’s actual performance, and (ii) a Company
performance multiplier with 40% of such multiplier based on Company performance
vs. revenue targets, 30% of such multiplier based on Company performance vs.
adjusted operating income targets and the remaining 30% of such multiplier based
on other performance objectives (the “Annual Bonus”). Executive’s Annual Bonus
will be capped at 240% of Executive’s Base Salary. The Company and Executive may
mutually agree to a different structure for the Annual Bonus for performance
periods after the 2015 fiscal year during the Employment Term. An Annual Bonus,
or any portion thereof, will be paid, less applicable withholdings, as soon as
practicable after the Board or Compensation Committee determines that the Annual
Bonus has been earned, but in no event will the Annual Bonus be paid after the
later of (i) the 15th day of the 3rd month following the close of the Company’s
fiscal year in which the Annual Bonus is earned (if and when the Company has a
fiscal year that is not the calendar year) or (ii) March 15 following the
calendar year in which the Annual Bonus is earned.
(d)    Initial Restricted Stock Units. On or effective as of the Start Date, the
Company will also grant Executive 111,000 restricted stock units (the “Initial
RSUs” and the grant, the “Initial RSU Award”) pursuant to the Company’s Amended
and Restated 2005 Incentive Plan (the “Equity Plan”). Subject to Executive’s
continued service through the applicable vesting dates, the Initial RSU Award
will be scheduled to vest as to 25% of the Initial RSUs on December 31, 2015,
and an additional 25% of the Initial RSUs will vest on each anniversary
thereafter (through December 31, 2018). Notwithstanding the foregoing vesting
schedule, upon a Change of Control, and subject to Executive’s continued service
through such date, the Initial RSU Award will vest as to 27,750 shares subject
to the Initial RSU Award, or, if less, the number of shares subject to the
Initial RSU Award that remain outstanding and unvested at such time. Any portion
of the Initial RSU Award that is scheduled to vest following the Change of
Control after taking into account the vesting acceleration set forth in the
previous sentence will be similarly accelerated so that the overall vesting
schedule for the Initial RSU Award is reduced by 12 months. In addition, the
Initial RSUs will be subject to the vesting acceleration provisions set forth in
Sections 7(b) and (d) below. The Initial RSUs will in all other respects be
subject to the terms and conditions of the Equity Plan and the Initial RSU grant
notice and grant agreement (the “Initial RSU Agreement”), which documents are
incorporated herein by reference,

2

--------------------------------------------------------------------------------



provided that to the extent that the terms of the Initial RSU Agreement conflict
with the expressly stated terms of this Agreement, this Agreement shall control.
(e)    Post-2015 RSU Awards. After 2015, the Executive shall also be eligible
for additional annual RSU awards on such basis and at such times and in such
amounts as the Compensation Committee (or the Board) shall determine in its
discretion.
(f)    Initial Market Stock Units. On or effective as of the Start Date, the
Company will also grant Executive market stock units with a target of 111,000
units (“Initial MSUs” and the grant, the “Initial MSU Award”) pursuant to the
Equity Plan. Subject to Executive’s continued service through the third
anniversary of the grant date of the award, the number of Initial MSUs that vest
will increase or decrease based upon the Company’s total shareholder return
relative to the performance of the NASDAQ Composite Index over the 3-year period
commencing on the grant date of the award, which will cliff vest on the 3-year
anniversary of the grant date of the award, as set forth in the Initial MSU
grant notice and grant agreement (“Initial MSU Agreement”). The number of
Initial MSUs that may be earned will equal 111,000 Initial MSUs if the Company’s
total shareholder return equals the performance of the NASDAQ Composite during
the performance period. For each percentage point the Company’s total
shareholder return outperforms or underperforms against the NASDAQ Composite,
the number of Initial MSUs that will be earned will increased by 2% of target
for outperformance (up to a max payout of 50% more) and decreased by 2% of
target for underperformance (down to 0%). Accordingly, the maximum number of
Initial MSUs that may be earned will be 166,500 in the event the Company’s total
shareholder return outperforms the NASDAQ Composite by 25 percentage points or
more and no Initial MSUs will vest if the Company’s total shareholder return
underperforms the NASDAQ Composite by 50 percentage points or more.
Notwithstanding the foregoing vesting provisions, upon a Change of Control, and
subject to Executive’s continued service through such date, the vesting of the
Initial MSUs will accelerate on a pro rata basis based on the amount of time
that has lapsed from the grant date of the award and the Change of Control
relative to the three-year performance period (with the number of Initial MSUs
eligible to be earned calculated using the amount to be paid to holders of the
Company’s Common Stock in the Change of Control transaction). Any unvested
Target Initial MSUs that do not accelerate based on the terms of the preceding
sentence will vest ratably in substantially equal installments on each
anniversary of the grant date that occurs following the closing of such Change
of Control transaction with the final vesting date to be the 3-year anniversary
of the grant date of the award, to the extent any Initial MSUs remain
outstanding following the Change of Control and subject to Executive’s continued
service through the applicable vesting date and subject to the vesting
acceleration provisions in Sections 7(b) and (d) below. The Target Initial MSUs
will in all other respects be subject to the terms and conditions of the Equity
Plan and the Initial MSU Agreement, which documents are incorporated herein by
reference, provided (i) that, to the extent that the terms of the Initial MSU
Agreement conflict with the expressly stated terms of this Agreement with
respect to the stated Initial MSU target or maximum grant size, or the stated
applicable 2% performance-based adjustment formula (2% increase/reduction for
every 1% of outperformance or underperformance, as capped), or the maximum
3-year performance period, or the applicable vesting/payout acceleration
provisions, in each case, as set forth in this Agreement, this Agreement shall
control, and (ii) that the Initial MSU Agreement shall control with regard to
the calculations of the Company’s applicable stock price performance and
resulting 3-year (or other applicable) total shareholder return and the NASDAQ
Composite Index’s performance.
(g)    Post-2015 MSU Awards. After 2015, the Executive shall also be eligible
for additional annual MSU awards on such basis and at such times and in such
amounts as the Compensation Committee (or the Board) shall determine in its
discretion.

3

--------------------------------------------------------------------------------



4.    Employee Benefits and Temporary Housing. During the Employment Term,
Executive will also be entitled to participate in the employee benefit plans
currently and hereafter maintained by the Company of general applicability to
other senior executives of the Company on a basis no less favorable to Executive
than any other executive of the Company. The Company reserves the right to
cancel or change the benefit plans and programs it offers to its employees at
any time. In addition, the Company, in addition to the relocation expense
coverage referred to in Section 6 below, will also pay Executive the cost of his
temporary housing for up to 6 months following the Start Date and the Company
will pay Executive a gross-up payment for the amount of taxes Executive is
required to pay with respect to such amounts and any gross-up payment.
5.    Vacation. Executive will also be entitled to paid vacation of at least 4
weeks in accordance with the Company’s vacation policy applicable to other
senior executives of the Company, with the timing and duration of specific days
off mutually and reasonably agreed to by the parties hereto.
6.    D&O Insurance; Expenses.
(a)    D&O Indemnification & Insurance Coverages. Subject to applicable law,
Executive will be provided indemnification to the maximum extent permitted by
the Company’s Articles of Incorporation or Bylaws, including expense advancement
rights and, if applicable, any directors and officers insurance policies, with
such indemnification, expense advancement rights and D&O insurance to be on
terms determined by the Board or any of its committees, but on terms no less
favorable than those provided to any other Company senior executive officer or
director and subject to the terms of any separate written indemnification
agreement.
(b)    Expenses. The Company will reimburse Executive for reasonable travel,
entertainment or other expenses incurred by Executive in the furtherance of or
in connection with the performance of Executive’s duties hereunder, in
accordance with the Company’s expense reimbursement policy as in effect from
time to time. In addition, the Company will reimburse Executive’s reasonable
relocation expenses incurred to relocate Executive and his immediate family to
the San Francisco Bay Area and the Company will pay Executive a gross-up payment
for any amount of taxes Executive is required to pay with respect to such
reimbursements and any gross-up payment.
7.    Severance.
(a) Termination for other than Cause, Death or Disability Apart from a Change of
Control. If prior to a Change of Control or after 18 months following a Change
of Control, the Company (or any parent or subsidiary or successor of the
Company) terminates Executive’s employment with the Company other than for Cause
(as defined below), death or Disability, or Executive resigns from such
employment for Good Reason (as defined below), then, subject to Section 8,
Executive will be entitled to receive:
(i) a payment equal to 24 months’ Base Salary, at the rate then in effect;
(ii) payment of a prorated portion of the greater of (i) the Annual Bonus paid
to Executive for the Company’s fiscal year immediately prior to the fiscal year
in which Executive’s termination occurs or (ii) the actual bonus that Executive
would have otherwise received for the fiscal year during which the termination
occurs as if Executive had remained employed by the Company through the date
that would have otherwise been required to earn the bonus, but without the Board
or Compensation Committee exercising any negative discretion to reduce the
amount of the award, in

4

--------------------------------------------------------------------------------



either case, calculated by dividing the number of days from the start of the
fiscal year through the termination date by 365 and paid at the same time as
bonuses are paid to other senior executives of the Company;
(iii) payment of an amount equal to 150% of Executive’s Target Bonus for the
fiscal year during which the termination occurs, or, if greater, the Annual
Bonus paid to Executive for the Company’s fiscal year immediately prior to the
fiscal year in which Executive’s termination occurs;
(iv) if Executive elects continuation coverage pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended, and any state law
equivalent (“COBRA”) within the time period prescribed pursuant to COBRA for
Executive and Executive’s eligible dependents, then the Company will reimburse
Executive for the COBRA premiums for such coverage (at the coverage levels in
effect immediately prior to Executive’s termination) until the earlier of (A) a
period of 18 months from the date of termination or (B) the date upon which
Executive and/or Executive’s eligible dependents are no longer eligible for
COBRA continuation coverage. The reimbursements will be made by the Company to
Executive consistent with the Company’s normal expense reimbursement policy.
Notwithstanding the first sentence of this Section 7(a)(iv), if the Company
determines in its sole discretion that it cannot provide the foregoing benefit
without potentially violating, or being subject to an excise tax under,
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), the Company will in lieu thereof provide to Executive a taxable
monthly payment, payable on the last day of a given month (except as provided by
the following sentence), in an amount equal to the monthly COBRA premium that
Executive would be required to pay to continue the group health coverage for
Executive and/or Executive’s eligible dependents in effect on the termination of
employment date (which amount will be based on the premium for the first month
of COBRA coverage), which payments will be made regardless of whether Executive
and/or Executive’s eligible dependents elect COBRA continuation coverage and
will commence on the month following Executive’s termination of employment and
will end on the earlier of (x) the date upon which Executive obtains other
employment or (y) the date the Company has paid an amount equal to 18 payments.
For the avoidance of doubt, the taxable payments in lieu of COBRA reimbursements
may be used for any purpose, including, but not limited to continuation coverage
under COBRA, and will be subject to all applicable tax withholdings.
In addition, Executive shall also be entitled to receive any “Already Accrued
Items,” which means: (i) any unpaid Base Salary earned through the date of
termination; (ii) reimbursement for any unreimbursed business expenses incurred
by Executive through the date of termination; (iii) any accrued but unused
vacation time as of the date of termination in accordance with Company policy;
(iv) any already vested but not yet paid out equity awards, subject to the
applicable terms of such awards; (v) any vested tax-qualified and non-qualified
retirement, savings or 401(k) account balances or benefits; (vi) all other
payments, benefits or fringe benefits to which the Executive shall be entitled
under the terms of any applicable compensation arrangement or benefit, equity or
fringe benefit plan or program or grant or this Agreement, in each case in
accordance with their terms; (vii) any already earned but unpaid annual bonus
(if any) for the most recent performance period ending prior to the date of
termination, and (viii) any other earned but not yet paid deferred compensation.
(b)    Termination for other than Cause, Death or Disability or Resignation by
Executive for Good Reason upon or within 18 Months Following a Change of
Control. If upon or within 18 months following a Change of Control (i) the
Company (or any parent or subsidiary or successor of the Company) terminates
Executive’s employment with the Company other than for Cause (as defined below),
death or Disability, or (ii) the Executive resigns from such employment for Good
Reason (as defined below), then, subject to Section 8, Executive will be
entitled to (A) accelerated

5

--------------------------------------------------------------------------------



vesting as to 100% of all outstanding unvested Company Initial RSU, Initial MSU
or other RSU and MSU equity awards held by Executive; and (B) receive the
severance pay set forth in Section 7(a)(i)-(iv) above plus any Already Accrued
Items.
(c)    Termination for Cause, Death or Disability; Resignation without Good
Reason. If Executive’s employment with the Company (or any parent or subsidiary
or successor of the Company) terminates voluntarily by Executive (except upon
resignation for Good Reason), for Cause by the Company or due to Executive’s
death or disability, then (i) all vesting will terminate immediately with
respect to Executive’s outstanding equity awards, subject to Section 7(d), (ii)
all payments of compensation by the Company to Executive hereunder will
terminate immediately (except as to amounts already earned), and (iii) Executive
will only be eligible for severance benefits in accordance with the Company’s
established policies, if any, as then in effect, and any Already Accrued Items.
In the event of Executive’s death or disability, Executive shall also be
entitled to whatever death or Short-Term Disability or Long-Term Disability
benefits are applicable under the Company’s various disability and/or life
insurance or other plans and programs in which Executive participates.
(d)    Termination Due to Death or Disability Following the Start Date. In the
event Executive’s employment with the Company terminates as a result of his
death or Disability following the Start Date, then, on the date of such
termination, Executive will vest in 100% of the Initial RSU Award and a number
of Initial MSUs calculated as set forth in Section 3(f), but using the date of
employment termination as the measurement date for purposes of calculating the
Company’s total shareholder return compared to that of the NASDAQ Composite.
(e)    Payment Timing. The cash severance payments payable under
Section 7(a)(i)-(iii) will be paid, less applicable withholdings, in a lump sum
in accordance with the Company’s normal payroll practices and shall be subject
to any delay as may be required by Section 8.
(f)    Exclusive Remedy. In the event of a termination of Executive’s employment
with the Company (or any parent or subsidiary or successor of the Company), the
provisions of this Section 7 are intended to be and are exclusive and in lieu of
any other rights or remedies to which Executive or the Company may otherwise be
entitled, whether at law, tort or contract, in equity, or under this Agreement.
Executive will be entitled to no severance or other benefits upon termination of
employment with respect to acceleration of award vesting or severance pay other
than those benefits expressly set forth in this Agreement or the applicable
equity award agreement.
8.    Conditions to Receipt of Severance; No Offset Obligation; No Duty to
Mitigate.
(a)    Separation Agreement and Release of Claims. The receipt of any cash
severance pursuant to Section 7(a)(i)-(iii) or (b) will be subject to Executive
signing and not revoking a separation agreement and release of claims in a form
reasonably mutually satisfactory to the Company and Executive (the “Release”)
and provided that such Release becomes effective and irrevocable no later than
60 days following the termination date (such deadline, the “Release Deadline”).
In no event will severance payments or benefits be paid or provided until a
mutually agreeable Release becomes effective and irrevocable.
(b)    Nonsolicitation. The receipt of any cash severance benefits pursuant to
Section 7(a) or (b) will be subject to Executive not violating the provisions of
Sections 11 and 12. In the event Executive breaches the provisions of Sections
11 or 12, all continuing cash payments to which Executive may otherwise be
entitled pursuant to Section 7(a) or (b) will immediately cease.

6

--------------------------------------------------------------------------------



(c)    Section 409A.
(i) Notwithstanding anything to the contrary in this Agreement, no severance pay
or benefits to be paid or provided to Executive, if any, pursuant to this
Agreement that, when considered together with any other severance payments or
separation benefits, are considered deferred compensation under Code Section
409A, and the final regulations and any guidance promulgated thereunder
(“Section 409A”) (together, the “Deferred Payments”) will be paid or otherwise
provided until Executive has a “separation from service” within the meaning of
Section 409A. Similarly, no severance payable to Executive, if any, pursuant to
this Agreement that otherwise would be exempt from Section 409A pursuant to
Treasury Regulation Section 1.409A-1(b)(9) will be payable until Executive has a
“separation from service” within the meaning of Section 409A.
(ii) Notwithstanding anything to the contrary in this Agreement, if Executive is
a “specified employee” within the meaning of Section 409A at the time of
Executive’s termination (other than due to death), then the Deferred Payments
that are payable within the first 6 months following Executive’s separation from
service, will become payable on the first payroll date that occurs on or after
the date 6 months and 1 day following the date of Executive’s separation from
service. All subsequent Deferred Payments, if any, will be payable in accordance
with the payment schedule applicable to each payment or benefit. Notwithstanding
anything herein to the contrary, if Executive dies following Executive’s
separation from service, but prior to the 6 month anniversary of the separation
from service, then any payments delayed in accordance with this paragraph will
be payable in a lump sum as soon as administratively practicable after the date
of Executive’s death and all other Deferred Payments will be payable in
accordance with the payment schedule applicable to each payment or benefit. Each
payment and benefit payable under this Agreement is intended to constitute a
separate payment for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations.
(iii) Any amount paid under this Agreement that satisfies the requirements of
the “short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the
Treasury Regulations will not constitute Deferred Payments for purposes of
clause (i) above.
(iv) Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the Section
409A Limit (as defined below) will not constitute Deferred Payments for purposes
of clause (i) above.
(v) The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. The Company and
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Executive under Section 409A.
(d)    Confidential Information Agreement. Executive’s receipt of any payments
or benefits under Section 7 will be subject to Executive continuing to comply
with the terms of Confidential Information Agreement (as defined and modified in
Section 11).
(e)    No Duty to Mitigate; No Offset. Executive will not be required to
mitigate the amount of any payment contemplated by this Agreement, nor will any
earnings that Executive may receive from any other source reduce or otherwise
offset any such payment.

7

--------------------------------------------------------------------------------



9.    Definitions.
(a) Cause. For purposes of this Agreement, “Cause” will mean any of the
following:
(i) Unauthorized use or disclosure of the confidential information or trade
secrets of the Company;
(ii) Any material uncured (if curable) breach by Executive of this Agreement or
the Confidential Information Agreement between the Executive and the Company;
(iii) Conviction of, or a plea of “guilty” or “no contest” to, a felony under
the laws of the United States or any state thereof;
(iv) Misappropriation of the assets of the Company or any act of fraud or
embezzlement by Executive, or any act of dishonesty by Executive in connection
with the performance of his duties for the Company that adversely affects the
business or affairs of the Company;
(v) Willful misconduct; or
(vi) The Executive’s willful failure to satisfactorily perform the Executive’s
duties after having received written notice of such failure and at least 30 days
to cure such failure and failed to so cure.
For purposes of this Section 8(a), any action or inaction by Executive shall not
be treated as willful if done or not done (i) based on and in reliance on any
lawful direction of the Board of the Company, or (ii) based on and in reliance
on the advice of inside or outside legal counsel to the Company, or (iii) in the
good faith belief that such action or inaction was in, or not opposed to, the
best interests of the Company or its shareholders. In addition, with respect to
Section 9(a)(vi), the parties agree that mere poor performance shall not provide
a basis for termination for Cause.
(b)    Change of Control. For purposes of this Agreement, “Change of Control” of
the Company is defined as:
(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under said Act), directly or indirectly, of
securities of the Company representing more than 50% of the total voting power
represented by the Company’s then outstanding voting securities; or
(ii) the date of the consummation of a merger or consolidation of the Company
with any other corporation that has been approved by the stockholders of the
Company, other than a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or its parent) at least 50% of the total
voting power represented by the voting securities of the Company or such
surviving entity or its parent outstanding immediately after such merger or
consolidation; or
(iii) the date of the consummation of the sale or disposition by the Company of
all or substantially all the Company’s assets.

8

--------------------------------------------------------------------------------



Notwithstanding the foregoing provisions of this definition, a transaction will
not be deemed a Change of Control unless the transaction qualifies as a “change
in control event” within the meaning of Section 409A.
(c)     Code. For purposes of this Agreement, “Code” means the Internal Revenue
Code of 1986, as amended.
(d) Disability. For purposes of this Agreement, “Disability shall mean that the
Executive has become so physically or mentally disabled as to be incapable of
satisfactorily performing the essential functions of Executive’s position and
duties under this Agreement for a period of 180 consecutive calendar days.
(e) Good Reason. Subject to the notice and cure period described below, the
Executive’s resignation for “Good Reason” will mean the Executive’s resignation
upon written notice to the Company delivered within 90 days after the occurrence
of any one or more of the following events and with an effective date within
such 90-day period:
(i) The Executive’s title, position, authority or responsibilities being
materially reduced (in this regard, the parties agree that, if Executive is no
longer the CEO of a publicly traded company after a Change of Control
transaction, his title, position, authority and responsibilities will have been
materially been materially reduced for purposes of this Agreement and he will
have Good Reason hereunder;
(ii) The Executive being asked to relocate the Executive’s principal place of
employment such that the Executive’s commuting distance from the Executive’s
residence prior to such relocation is increased by over 35 miles;
(iii) The Executive’s annual Base Salary or Target Bonus being materially
reduced; or
(iv) The Executive’s benefits being materially reduced.
The Executive will provide written notice to the Company at least 30 days prior
to the effective date of Executive’s resignation, identifying the event or
events Executive claims constitute Good Reason and describing in reasonable
detail the fact supporting the claim. The Company will have at least 30 days to
take action to remedy the condition claimed by the Executive as Good Reason, but
will have no obligation to take such action. In the event the Company remedies
the condition then Good Reason will be deemed not to exist. At the expiration of
the remedial period and prior to the effective date of Executive’s resignation,
Executive will provide written notice to the Company, stating whether Executive
(A) withdraws Executive’s resignation based on the Company’s remedy of the
condition, (B) chooses to resign anyway notwithstanding such remedy, or (C)
claims the condition has not been remedied and chooses to resign based on a
claim of Good Reason. In the absence of such notice, Executives resignation will
become effective and Executive will be deemed to have resigned without Good
Reason.
(e)    Section 409A Limit. For purposes of this Agreement, “Section 409A Limit”
will mean 2 times the lesser of: (i) Executive’s annualized compensation based
upon the annual rate of pay paid to Executive during the Executive’s taxable
year preceding the Executive’s taxable year of his or her separation from
service as determined under Treasury Regulation Section
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto; or (ii) the

9

--------------------------------------------------------------------------------



maximum amount that may be taken into account under a qualified plan pursuant to
Section 401(a)(17) of the Internal Revenue Code for the year in which
Executive’s separation from service occurred.
9.    Limitation on Payments. In the event that the cash severance, accelerated
equity payouts and other benefits provided for in this Agreement or otherwise
payable to Executive (i) constitute “parachute payments” within the meaning of
Section 280G of the Code and (ii) but for this Section 10, would be subject to
the excise tax imposed by Section 4999 of the Code, then such severance
benefits, accelerated equity payouts and/or other benefits will be either:
(a)    delivered in full, or
(b)    delivered as to such lesser extent which would result in no portion of
such severance benefits being subject to the excise tax under Section 4999 of
the Code,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive, on an after-tax basis, of the greatest amount of
such severance benefits, accelerated equity award payouts and other benefits,
notwithstanding that all or some portion of such severance benefits or such
other items may be taxable under Section 4999 of the Code. If a reduction in the
severance and other benefits and/or accelerated equity award payouts
constituting “parachute payments” is necessary so that no portion of such
severance benefits and such payouts is subject to the excise tax under Section
4999 of the Code, the reduction will occur in the following order: (1) reduction
of the cash severance payments; (2) cancellation of accelerated vesting of
equity awards; and (3) reduction of continued employee benefits. In the event
that acceleration of vesting of equity award compensation is to be reduced, such
acceleration of vesting will be cancelled in the reverse order of the date of
grant of Executive’s equity awards.
A nationally recognized certified professional services firm selected by the
Company, the Company’s legal counsel or such other person or entity on which the
parties mutually agree (the “Firm”) will perform the foregoing calculations
related to the Excise Tax. The Company will bear all expenses with respect to
the determinations by the Firm required to be made hereunder. For purposes of
making the calculations required by this Section, the Firm may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Code
Sections 280G and 4999. The Company and Executive will furnish to the Firm such
information and documents as the Firm may reasonably request in order to make a
determination under this Section. The Firm engaged to make the determinations
hereunder will provide its calculations, together with detailed supporting
documentation, to the Company and Executive within 15 calendar days after the
date on which Executive’s right to the severance benefits, accelerated equity
award payouts or other payments is triggered (if requested at that time by the
Company or Executive) or such other time as requested by the Company or
Executive. Any good faith determinations of the Firm made hereunder will be
final, binding, and conclusive upon the Company and Executive.
10.    Confidential Information. Executive agrees to enter into the Company’s
standard Employee Proprietary Information and Inventions Agreement (the
“Confidential Information Agreement”) with such changes as are mutually agreed
on upon commencing employment hereunder, provided that the parties agree that
the restrictions in such Confidential Information Agreement shall not apply to
any Company or other information that (i) was known to Executive prior to
joining the Company, or (ii) is unrelated to the Company’s business or that of
its subsidiaries and affiliates, or (iii) is publicly known, or (iv) is known
within the healthcare, software or medical device industries outside of the
Company other than through an unauthorized disclosure by Executive, or (v)
involves

10

--------------------------------------------------------------------------------



or relates to this Agreement, the Initial RSU Agreement , the Initial MSU
Agreement or any other equity-related or other agreement referred to in this
Agreement, or (v) otherwise relates to the terms and conditions of Executive’s
employment by the Company or the nature, size or any other aspects of
Executive’s cash compensation, equity compensation or benefits while an
executive or employee of the Company, or to his post-termination severance and
other rights, or (vi) needs to be disclosed as reasonably determined by
Executive in good faith in order to enforce any of Executive’s rights under this
Agreement and/or the Initial RSU Agreement or Initial MSU Agreement and/or any
other agreement referred to in the Agreement or otherwise entered into in
connection with Executive’s employment by the Company and/or his compensation
and/or benefits relating thereto and/or his post-employment termination
severance and/or other payment rights or other rights. In addition, the
Confidential Information Agreement shall not preclude Executive from discussing
the terms of his employment and the Agreement or any agreement referred to in
the Agreement on a confidential basis with his immediate family and his
advisors, or having the right to retain information relating thereto, or
discussing any public information on any basis. Finally, the Confidential
Information Agreement shall not preclude Executive from complying with any
governmental agency inquiry or any court order or other legal process, provided
that reasonable advance notice is provided to the Company.
12.     Non-Solicitation. Until the date 1 year after the termination of
Executive’s employment with the Company for any reason, Executive agrees not,
either directly or indirectly, to solicit any employee of the Company (or any
parent or subsidiary of the Company) to leave his or her employment either for
Executive or for any other entity or person except as authorized by the Board
(e.g., in a reduction-in-force or individual termination scenario).
13.    Assignment. This Agreement will be binding upon and inure to the benefit
of (a) the heirs, executors and legal representatives of Executive upon
Executive’s death and (b) any successor of the Company. Any such successor of
the Company will be deemed substituted for the Company under the terms of this
Agreement for all purposes. For this purpose, “successor” means any person,
firm, corporation or other business entity which at any time, whether by
purchase, merger or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company. None of the rights
of Executive to receive any form of compensation payable pursuant to this
Agreement may be assigned or transferred except by will or the laws of descent
and distribution. Any other attempted assignment, transfer, conveyance or other
disposition of Executive’s right to compensation or other benefits will be null
and void.
14.    Notices. All notices, requests, demands and other communications called
for hereunder will be in writing and will be deemed given (i) on the date of
delivery if delivered personally, (ii) 1 day after being sent by a
well-established commercial overnight service, or (iii) 4 days after being
mailed by registered or certified mail, return receipt requested, prepaid and
addressed to the parties or their successors at the following addresses, or at
such other addresses as the parties may later designate in writing:
If to the Company:
Attn: General Counsel
Align Technology, Inc.
2560 Orchard Parkway
San Jose, California 95131




If to Executive:

11

--------------------------------------------------------------------------------



at the last residential address known by the Company, with a copy to


Brian T. Foley, Esq.
Brian Foley & Company, Inc.
1 North Broadway – Suite 411
White Plains, NY 10601-2310.
15.    Severability. In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement will continue in full force and effect without said
provision.
16.    Arbitration. Executive agrees that any and all controversies, claims, or
disputes with anyone (including the Company and any employee, officer, director,
stockholder or benefit plan of the Company in their capacity as such or
otherwise) arising out of, relating to, or resulting from Executive’s service to
the Company, will be subject to arbitration in accordance with the provisions of
the Confidential Information Agreement.
17.    Integration. This Agreement, together with the Equity Plan, Initial RSU
Agreement, the Initial MSU Agreement, any subsequent RSU or MSU award agreements
and the Confidential Information Agreement and other agreements referred herein
by name, represents the entire agreement and understanding between the parties
as to the subject matter herein and supersedes all prior or contemporaneous
agreements whether written or oral, including the Chief Executive Officer
Employment Agreement by and between the Company and Executive dated March 25,
2015. With respect to restricted stock units, market stock units, stock options
or other equity awards granted on or after the date of this Agreement, the
acceleration of vesting provisions provided herein will apply to such restricted
stock units, market stock units, stock options or other equity awards
(including, without limit, any Initial RSUs or Initial MSUs) and will not be
overridden or otherwise adversely affected by the general terms of the
applicable award agreement or the Plan. This Agreement may be modified only by
agreement of the parties by a written instrument executed by the parties that is
designated as an amendment to this Agreement.
18.    Waiver of Breach. The waiver of a breach of any term or provision of this
Agreement, which must be in writing, will not operate as or be construed to be a
waiver of any other previous or subsequent breach of this Agreement.
19.    Headings. All captions and section headings used in this Agreement are
for convenient reference only and do not form a part of this Agreement.
20.    Tax Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.
21.    Governing Law. This Agreement will be governed by the laws of the State
of California (without regard to its conflict of laws principles and
provisions).
22.    Acknowledgment. Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney and
advisors, has had sufficient time to, and has carefully read and fully
understands all the provisions of this Agreement, and is knowingly and
voluntarily entering into this Agreement.

12

--------------------------------------------------------------------------------



23.    Counterparts. This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.

13

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by their duly authorized officers, as of the Effective Date.
COMPANY:
 
 
 
 
 
 
 
 
ALIGN TECHNOLOGY, INC.
 
 
 
 
 
 
 
 
By:
/S/    THOMAS M. PRESCOTT
 
Date:
April 16, 2015
Thomas M. Prescott, on behalf of the Board of Directors
 
 
 
 
 
 
 
 
Title: President and Chief Executive Officer    , Align Technology, Inc.
 
 
 
 
 
 
EXECUTIVE:
 
 
 
 
 
 
 
 
 
/S/   JOSEPH M. HOGAN
 
Date:
April 17, 2015
Joseph M. Hogan
 
 
 
 
 
 
 
 
 
 
 
 
 

















































[SIGNATURE PAGE TO AMENDED AND RESTATED CHIEF EXECUTIVE OFFICER EMPLOYMENT
AGREEMENT]





14